DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 06/22/2022.
3.        Claims 1-23 are pending.  Applicant has amended claims 1 and 10. Claims 2, 13-23 are withdrawn as non-elected groups. 

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yu-Te Chen (Reg. No.: L1231) on 07/05/2021.  Mr. Chen has authorized examiner to amend Claims 1, 11 and cancel Claims 2, 9-10 and 13-23 as set forth below:

(1)  In Claim 1,
line 10, amend “liquid-phase source” to “silicon-containing basic solution”.
line 14, amend “composite.” to “composite, wherein the calcinating comprises two-stage process: performing a first calcination process at a temperature of at least 110° C for a first predetermined amount of time and then raising the temperature to at least 550° C at which a second calcination process is performed for a second predetermined amount of time.”.

(2)   Cancel Claim 2.

(3)  Cancel Claim 9.

(4)  Cancel Claim 10.

(5)  In Claim 11
line 1, amend “claim 10” to “claim 1”.

(6) Cancel Claims 13-23.
                                                         
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 06/22/2022 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, Kim (US Patent NO.: 10,941,043 B2) and Jin C (CN104941538, machine translation) for the following reasons:  

Kim discloses
A method for preparing a metal oxides-silica composite (i.e., metal oxide-silica composite aerogel, see title, abstract) comprising the steps of:
	providing a silicon-containing basic solution, wherein the silicon-containing basic solution contains a liquid-phase silicon source (i.e., silicate, Col.4 lines 8-14) dissolved in a first solvent (i.e., water, Col.4 lines 8-14, line 43-46);
	titrating (i.e., reacting) the silicon-containing basic solution with a metal precursor solution so that a titration reaction takes place between the metal precursor solution and the silicon-containing basic solution at a pH value greater than 7 (i.e., pH being 3 to 9, Col.4 lines 43-58, Col.7 lines 12-16), wherein the metal precursor solution (Col.4 lines 48-52, 59-62) contains an M+3 salt (i.e., Group 13 (IIIA) which would include aluminum salt, Col.5 lines 4-30) and an N+2 salt (i.e., magnesium salt, Col.5 lines 4-30), both dissolved in a second solvent (i.e., water or alcohol, col.6 lines 49-67 to Col.7 lines 1-3), the M+3 salt and the N+2 salt are trivalent metal salt and a bivalent metal salt respectively, and the titration reaction takes place between the metal precursor solution and the silicon-containing basic solution.

However, Kim does not disclose or suggest:
	the silicon-containing basic solution contains a basic agent dissolved in first solvent;
titration reaction takes place between the metal precursor solution and the silicon-containing basic solution at an N+2: M+3:Si molar ratio of 3:1:x, in which 0<x≤10;
allowing an aging reaction to take place after completion of the titration reaction, thereby obtaining a precipitate; and 
calcinating the precipitate to obtain the metal oxides-silica composite, wherein the calcinating comprises two-stage process: performing a first calcination process at a temperature of at least 110° C for a first predetermined amount of time and then raising the temperature to at least 550° C at which a second calcination process is performed for a second predetermined amount of time.

Jin discloses a method for preparing a metal oxides-silica composite (i.e., silicon-based multi-element oxide aerogel) comprising:
providing a silicon-containing basic solution, wherein the silicon-containing basic solution contains a liquid-phase silicon source (i.e., sodium silicate, potassium silicate) and a basic agent (i.e., sodium or potassium hydroxide, sodium or potassium carbonate, ammonium carbonate, ammonium bicarbonate, potassium or potassium bicarbonate, ammonia water or alkali, see machine translation page 2) dissolved in a first solvent (i.e., alcohol, organic solvent, see machine translation page 2),
allowing an aging reaction takes place after completion of the titration reaction, thereby obtaining a precipitate (i.e., reaction, abstract and machine translation page 3,embodiment 2).

However, Jin does not disclose or suggest:
	titration reaction takes place between the metal precursor solution and the silicon-containing basic solution at an N+2: M+3:Si molar ratio of 3:1:x, in which 0<x≤10;
calcinating the precipitate to obtain the metal oxides-silica composite, wherein the calcinating comprises two-stage process: performing a first calcination process at a temperature of at least 110° C for a first predetermined amount of time and then raising the temperature to at least 550° C at which a second calcination process is performed for a second predetermined amount of time.

Thus, it is clear that Kim and Jin, either alone or in combination, do not disclose or suggest the present invention.  

Further, applicant’s amendment overcomes the 35 USC 112(b), second paragraph, rejection of record.
Further, applicant’s amendment overcomes the Claim Objections of record.

In light of the above, the present claims 1, 3-8 and 11-12 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                      07/15/2022